UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 26, 2010 OR o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-21660 PAPA JOHN'S INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1203323 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) number) 2002 Papa Johns Boulevard Louisville, Kentucky40299-2367 (Address of principal executive offices) (502) 261-7272 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x At October 27, 2010, there were outstanding 25,773,729 shares of the registrant’s common stock, par value $0.01 per share. INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets – September 26, 2010 and December 27, 2009 2 Consolidated Statements of Income – Three and Nine Months Ended September 26, 2010 and September 27, 2009 3 Consolidated Statements of Stockholders' Equity – Nine Months Ended September 26, 2010 and September 27, 2009 4 Consolidated Statements of Cash Flows – Nine Months Ended September 26, 2010 and September 27, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 33 1 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Papa John’s International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) September 26, 2010 December 27, 2009 (Unaudited) (Note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Other current assets Deferred income taxes Total current assets Investments Net property and equipment Notes receivable, net Deferred income taxes Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Income and other taxes payable Accrued expenses Total current liabilities Unearned franchise and development fees Long-term debt, net of current portion Other long-term liabilities Stockholders’ equity: Preferred stock - - Common stock Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Treasury stock ) ) Total stockholders' equity, net of noncontrolling interests Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note:The balance sheet at December 27, 2009 has been derived from the audited consolidated financial statements at that date, but does not include all information and footnotes required by accounting principles generally accepted in the United States for a complete set of financial statements. See Note 2 for modifications made as a result of adopting recent accounting pronouncements. See accompanying notes. 2 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended (In thousands, except per share amounts) Sept. 26, 2010 Sept. 27, 2009 Sept. 26, 2010 Sept. 27, 2009 Domestic revenues: Company-owned restaurant sales $ Franchise royalties Franchise and development fees 94 Commissary sales Other sales International revenues: Royalties and franchise and development fees Restaurant and commissary sales Total revenues Costs and expenses: Domestic Company-owned restaurant expenses: Cost of sales Salaries and benefits Advertising and related costs Occupancy costs Other operating expenses Total domestic Company-owned restaurant expenses Domestic commissary and other expenses: Cost of sales Salaries and benefits Other operating expenses Total domestic commissary and other expenses Loss (income) from the franchise cheese-purchasing program, net of noncontrolling interest ) ) ) International operating expenses General and administrative expenses Other general expenses Depreciation and amortization Total costs and expenses Operating income Investment income Interest expense ) Income before income taxes Income tax expense Net income, including noncontrolling interests Less: income attributable to noncontrolling interests ) Net income, net of noncontrolling interests $ Basic earnings per common share $ Earnings per common share - assuming dilution $ Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes. 3 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity (Unaudited) Papa John's International, Inc. Accumulated Common Additional Other Total Stock Shares Common Paid-In Comprehensive Retained Treasury Noncontrolling Stockholders' (In thousands) Outstanding Stock Capital Income (Loss) Earnings Stock Interests Equity Balance at December 28, 2008 $ $ $ ) $ $ ) $ $ Comprehensive income: Net income - Change in valuation of interest rate swap agreements, net of tax of $519 - Other, net - Comprehensive income Exercise of stock options 6 - Tax effect related to exercise of non-qualified stock options - Acquisition of treasury stock ) - ) - ) Distributions to noncontrolling interests - ) ) Stock-based compensation expense - Balance at September 27, 2009 $ $ $ ) $ $ ) $ $ Balance at December 27, 2009 $ $ $ ) $ $ ) $ $ Comprehensive income: Net income - Change in valuation of interest rate swap agreements, net of tax of $973 - Other, net - - - 34 - - - 34 Comprehensive income Exercise of stock options 2 - - - Acquisition of treasury stock ) - ) - ) Distributions to noncontrolling interests - ) ) Stock-based compensation expense - Other - Balance at September 26, 2010 $ ) $ $ At September 27, 2009, accumulated other comprehensive loss of $1,593 was comprised of a net unrealized loss on the interest rate swap agreements of $3,029 and an $88 pension plan liability for PJUK, partially offset by unrealized foreign currency translation gains of $1,524. At September 26, 2010, accumulated other comprehensive income of $680 was comprised of unrealized foreign currency translation gains of $1,565, partially offset by a net unrealized loss on the interest rate swap agreements of $833 and a $52 pension plan liability for PJUK. See accompanying notes. 4 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended (In thousands) Sept. 26, 2010 Sept. 27, 2009 Operating activities Net income, net of noncontrolling interests $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for uncollectible accounts and notes receivable Depreciation and amortization Deferred income taxes ) Stock-based compensation expense Excess tax benefit related to exercise of non-qualified stock options ) ) Other Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) ) Prepaid expenses Other current assets Other assets and liabilities ) ) Accounts payable ) ) Income and other taxes payable Accrued expenses ) ) Unearned franchise and development fees ) Net cash provided by operating activities Investing activities Purchases of property and equipment ) ) Purchases of investments ) ) Proceeds from sale or maturity of investments Loans issued ) ) Loan repayments Acquisitions - ) Proceeds from divestitures of restaurants Other 10 Net cash used in investing activities ) ) Financing activities Net repayments from line of credit facility - ) Net repayments from short-term debt - variable interest entities - ) Excess tax benefit related to exercise of non-qualified stock options Proceeds from exercise of stock options Acquisition of Company common stock ) ) Noncontrolling interests, net of contributions and distributions ) Other ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 78 Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 Papa John's International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) September 26, 2010 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included. Operating results for the nine months ended September 26, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ended December 26, 2010. For further information, refer to the consolidated financial statements and footnotes thereto included in the Annual Report on Form 10-K for Papa John’s International, Inc. (referred to as the “Company”, “Papa John’s” or in the first person notations of “we”, “us” and “our”) for the year ended December 27, 2009. 2. Significant Accounting Policies Recently Adopted Accounting Principle In 2009, the Financial Accounting Standards Board (“FASB”) amended the consolidation principles associated with variable interest entities (“VIEs”) accounting by replacing the quantitative-based risks and rewards calculation for determining which enterprise, if any, has a controlling financial interest in the VIE with a qualitative approach. The qualitative approach is focused on identifying which company has both the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and the obligation to absorb losses of the entity or the right to receive benefits from the entity. Based on the amended consolidation principles, beginning in fiscal 2010, we are no longer required to consolidate certain franchise entities to which we have extended loans. Accordingly, we did not consolidate the financial results of certain franchise entities in the accompanying financial statements for the three and nine months ended September 26, 2010 and have retrospectively applied the provisions to prior period financial statements. The retrospective application resulted in the exclusion of $3.4 million of assets in our accompanying consolidated balance sheet at December 27, 2009 (there was no impact on our consolidated statements of stockholders’ equity from this new accounting pronouncement). Additionally, our consolidated income statement has been adjusted to exclude $10.4 million and $27.3 million of revenues for the three and nine months ended September 27, 2009, respectively, associated with these entities. The operating results of these previously consolidated entities had no impact on Papa John’s operating results or earnings per share for the three and nine months ended September 27, 2009. Noncontrolling Interests The Consolidation topic of the Accounting Standards Codification (“ASC”) requires all entities to report noncontrolling (minority) interests in subsidiaries as equity in the consolidated financial statements, but separate from the equity of the parent company. The Consolidation topic further requires that consolidated net income be reported at amounts attributable to the parent and the noncontrolling interest, rather than expensing the income attributable to the minority interest holder. Additionally, disclosures are required to clearly identify and distinguish between the interests of the parent company and the interests of the noncontrolling owners, including a disclosure on the face of the consolidated statements for income attributable to the noncontrolling interest holder. 6 Papa John’s had two joint venture arrangements as of September 26, 2010 and September 27, 2009, which were as follows: Restaurants Noncontrolling as of Restaurant Papa John's Interest Sept. 26, 2010 Locations Ownership * Ownership * Star Papa, LP 75 Texas 51% 49% Colonel's Limited, LLC 52 Maryland and Virginia 70% 30% *The ownership percentages were the same for both the 2010 and 2009 periods presented in the accompanying consolidated financial statements. The pre-tax income attributable to the joint ventures for the three and nine months ended September 26, 2010 and September 27, 2009 was as follows: Three Months Ended Nine Months Ended Sept. 26, Sept. 27, Sept. 26, Sept. 27, (In thousands) Papa John's International, Inc. $ Noncontrolling interests Total pre-tax income $ The noncontrolling interest holders’ equity in the joint venture arrangements totaled $7.9 million as of September 26, 2010 and $8.2 million as of December 27, 2009. Deferred Income Tax Assets and Tax Reserves Papa John’s is subject to income taxes in the United States and several foreign jurisdictions. Significant judgment is required in determining Papa John’s provision for income taxes and the related assets and liabilities. The provision for income taxes includes income taxes paid, currently payable or receivable and those deferred. Deferred tax assets and liabilities are determined based on differences between financial reporting and tax basis of assets and liabilities, and are measured using enacted tax rates and laws that are expected to be in effect when the differences reverse. Deferred tax assets are also recognized for the estimated future effects of tax loss carryforwards. The effect on deferred taxes of changes in tax rates is recognized in the period in which the enactment date changes. As a result, our effective tax rate may fluctuate. Valuation allowances are established when necessary on a jurisdictional basis to reduce deferred tax assets to the amounts we expect to realize. As of September 26, 2010, we had a net deferred tax asset balance of $15.1 million, of which approximately $5.1 million relates to the net operating loss carryforward of BIBP Commodities, Inc. (“BIBP”). We have not provided a valuation allowance for the deferred income tax assets associated with our domestic operations, including BIBP, since we believe it is more likely than not that future earnings will be sufficient to ensure the realization of the net deferred income tax assets for federal and state purposes. Certain tax authorities periodically audit the Company’s income tax filings. We provide reserves for potential exposures. We evaluate these issues on a quarterly basis to adjust for events, such as court rulings or audit settlements that may impact our ultimate payment for such exposures. 7 Modification of our Non-qualified Deferred Compensation Plan During the first quarter of 2010, we modified the provisions of our non-qualified deferred compensation plan. Previously, participants who elected an investment in phantom Papa John’s stock were paid in cash upon settlement of their investment balance. Effective the first quarter of 2010, we began settling future distributions of the deemed investment balances in Papa John’s stock through the issuance of Company stock. Accordingly, during the first quarter of 2010, we reclassified $2.0 million from other long-term liabilities to paid-in capital in the accompanying consolidated financial statements. Subsequent Events The Company evaluated subsequent events through the date the financial statements were issued and filed with the Securities and Exchange Commission in this Form 10-Q. There were no subsequent events that required recognition or disclosure. 3. Accounting for Variable Interest Entities The Consolidation topic of the ASC provides a framework for identifying VIEs and determining when a company should include the assets, liabilities, noncontrolling interests and results of activities of a VIE in its consolidated financial statements. In general, a VIE is a corporation, partnership, limited liability company, trust, or any other legal structure used to conduct activities or hold assets that either (1) has an insufficient amount of equity to carry out its principal activities without additional subordinated financial support, (2) has a group of equity owners that are unable to make significant decisions about its activities, or (3) has a group of equity owners that do not have the obligation to absorb losses or the right to receive returns generated by its operations. Consolidation of a VIE is required if a party with an ownership, contractual or other financial interest in the VIE (“a variable interest holder”) has both of the following characteristics: (1) has the power to direct the activities of a VIE that most significantly impact the VIE’s economic performance and (2) is obligated to absorb losses of the VIE that could potentially be significant to the VIE or the right to receive benefits from the VIE that could potentially be significant to the VIE. A variable interest holder that consolidates the VIE is called the primary beneficiary. Upon consolidation, the primary beneficiary generally must initially record all of the VIE’s assets, liabilities and noncontrolling interests at fair value and subsequently account for the VIE as if it were consolidated based on majority voting interest. Disclosures about VIEs that the variable interest holder is not required to consolidate but in which it has a significant variable interest is also required. See Note 2 for the impact on our financial statements from the FASB’s recent amendment to VIE accounting. We have a purchasing arrangement with BIBP, a special-purpose entity formed at the direction of our Franchise Advisory Council, for the sole purpose of reducing cheese price volatility to domestic system-wide restaurants. BIBP is an independent, franchisee-owned corporation. BIBP purchases cheese at the market price and sells it to our distribution subsidiary, PJ Food Service, Inc. (“PJFS”), at a fixed price. PJFS in turn sells cheese to Papa John’s restaurants (both Company-owned and franchised) at a fixed monthly price. PJFS purchased $37.1 million and $113.6 million of cheese from BIBP for the three and nine months ended September 26, 2010, respectively, compared to $35.5 million and $106.5 million in the 2009 comparable periods, respectively. We are deemed the primary beneficiary of BIBP, a VIE, for accounting purposes. We recognize the operating losses generated by BIBP if BIBP’s shareholders’ equity is in a net deficit position. Further, we recognize the subsequent operating income generated by BIBP up to the amount of any losses previously recognized. We recognized a pre-tax loss of $658,000 ($417,000 net of tax, or $0.02 per diluted share) and pre-tax income of $5.5 million ($3.5 million net of tax, or $0.13 per diluted share) for the three and nine months ended September 26, 2010, respectively, and pre-tax income of $5.1 million ($3.2 million net of tax, or $0.12 per share) and $21.0 million ($13.3 million net of tax, or $0.48 per share) for the three and nine months ended September 27, 2009, respectively, from the consolidation of BIBP. The impact on future operating income from the consolidation of BIBP is expected to continue to be significant for any given reporting period due to the anticipated volatility of the cheese market, but is not expected to be cumulatively significant over time. 8 At September 26, 2010, BIBP had a $10.0 million line of credit with a commercial bank, which is guaranteed by Papa John’s (no balance was outstanding as of September 26, 2010). In addition, Papa John’s agreed to provide additional funding in the form of a line of credit to BIBP. As of September 26, 2010, BIBP had $18.5 million of short-term debt outstanding under the line of credit from Papa John’s (the $18.5 million outstanding balance under the Papa John’s line of credit is eliminated upon consolidation of the financial results of BIBP with Papa John’s). The following table summarizes the balance sheets for BIBP as of September 26, 2010 and December 27, 2009: September 26, December 27, (In thousands) Assets: Cash and cash equivalents $ $ Accounts receivable - Papa John's Inventory and other current assets Deferred income taxes Total assets $ $ Liabilities and stockholders' equity (deficit): Accounts payable and accrued expenses $ $ Short-term debt - Papa John's Total liabilities Stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ 4.Debt Our debt is comprised of the following (in thousands): September 26, December 27, Revolving line of credit $ $ Other 23 50 Total debt Less: current portion of debt - - Long-term debt $ $ In September 2010, we executed a five-year, unsecured Revolving Credit Facility (“New Credit Facility”) totaling $175.0 million that replaced a $175.0 million unsecured Revolving Credit Facility (“Old Credit Facility”). Under the New Credit Facility, outstanding balances accrue interest at 100.0 to 175.0 basis points over the London Interbank Offered Rate (LIBOR) or other bank-developed rates, at our option. The commitment fee on the unused balance ranges from 17.5 to 25.0 basis points. The increment over LIBOR and the commitment fee are determined quarterly based upon the ratio of total indebtedness to earnings before interest, taxes, depreciation and amortization (EBITDA), as defined in the New Credit Facility. Outstanding balances under the Old Credit Facility accrued interest at 50.0 to 100.0 basis points over LIBOR or other bank developed rates, at our option. The commitment fee on the unused balance ranged from 12.5 to 20.0 basis points. The remaining availability under our New Credit Facility, reduced for certain outstanding letters of credit, approximated $59.7 million as of September 26, 2010 and $58.0 million as of December 27, 2009. The fair value of our outstanding debt approximates the carrying value since our debt agreements are variable-rate instruments. 9 The New Credit Facility contains customary affirmative and negative covenants, including financial covenants requiring the maintenance of specified fixed charges and leverage ratios. We were in compliance with all covenants at September 26, 2010. We presently have two interest rate swap agreements (“swaps”) that provide fixed interest rates, as compared to LIBOR, as follows: Floating Rate Debt Fixed Rates The first interest rate swap agreement: January 16, 2007 to January 15, 2009 $60 million 4.98% January 15, 2009 to January 15, 2011 $50 million 4.98% The second interest rate swap agreement: January 31, 2009 to January 31, 2011 $50 million 3.74% Our swaps are derivative instruments that are designated as cash flow hedges because the swaps provide a hedge against the effects of rising interest rates on present and/or forecasted future borrowings. The effective portion of the gain or loss on the swaps is reported as a component of accumulated other comprehensive income (loss) (“OCI”) and reclassified into earnings in the same period or periods during which the swaps affect earnings. Gains or losses on the swaps representing either hedge ineffectiveness or hedge components excluded from the assessment of effectiveness are recognized in current earnings. Amounts payable or receivable under the swaps are accounted for as adjustments to interest expense. The following tables provide information on the location and amounts of our swaps in the accompanying consolidated financial statements (in thousands): Fair Values of Derivative Instruments: Liability Derivatives Fair Value Fair Value Type of Derivative Balance Sheet Location Sept. 26, 2010 Dec. 27, 2009 Interest rate swaps Other long-term liabilities $ $ There were no derivatives that were not designated as hedging instruments under the provisions of the ASC topic, Derivatives and Hedging. 10 Effect of Derivative Instruments on the Consolidated Financial Statements: Derivatives - Cash Flow Hedging Relationships Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Classification of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Classification of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Amount of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Interest rate swaps: Three months ended: Sept. 26, 2010 $ Interest expense $ ) Not applicable $
